UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1317



JOSEPH PRITCHARD; IRIS KORNEGAY PRITCHARD,

                                            Plaintiffs - Appellants,

          versus


ELIZABETH JILL SLADOJE,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:06-cv-00278)


Submitted:   October 18, 2007             Decided:   October 22, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Pritchard; Iris Kornegay Pritchard, Appellants Pro Se.
Michael J. Kitson, CLAWSON & STAUBES, PLLC, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Joseph Pritchard and Iris Kornegay Pritchard appeal the

district court’s order dismissing their civil action for lack of

jurisdiction.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.    Pritchard v. Sladoje, No. 3:06-cv-00278 (W.D.N.C.

Mar. 28, 2007).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                            AFFIRMED




                                 - 2 -